EN RECONSIDERACIÓN .
El Jíjez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es un caso en que a virtud de varios procedimientos surgió una sentencia en la Corte de Distrito de San Juan. No importa que la sentencia final dictada lo fuera en respuesta a una sentencia o resolución de este tribunal. La sentencia resultante fué necesariamente una sentencia de la *782Corte de Distrito de San Juan, sujeta a ser modificada o ata-cada en la misma forma qne cualquiera sentencia similar de dicfia corte qne no había sido apelada.
El peticionario presentó una solicitud de mandamus fun-dándose principalmente en qne un pleito solicitando la mo-dificación de la sentencia previamente dictada o la modifica-ción del contrato envuelto era ineficaz o no debía ser consi-derado. Fuimos de opinión que el aludido nuevo pleito no estaba tan carente de mérito que debiera ser rechazado y así lo dijimos en una resolución per curiam. El peticionario so-licita la reconsideración.
 No discutimos las medidas provisionales tomadas por la corte de distrito para preservar el status quo. Sin embargo, creemos que es de por sí evidente que si procede un litigio para modificar un contrato o una sentencia, en Puerto Rico por lo menos pueden tomarse medidas para preservar el status quo. Artículo 36 del Código de Enjuiciamiento Civil; Sucesión Iglesias v. Bolívar, 11 D.P.R. 571; Goffinet et al. v. Polanco, 30 D.P.R. 826; Las Monjas Racing Corporation v. Corte de Distrito, 40 D.P.R. 298. Con excepción de que, si un pleito sobre modificación es enteramente frívolo o carente de mérito el derecho a ordenar mediante mandamus la ejecución de una sentencia indebidamente rehusada debe ser preservado, debimos haber estado dispuestos a seguir las autoridades citadas por la parte opositora al efecto de que el auto de mandamus no era el remedio de que el peticionario podía valerse.

Debe declararse sin lugar la moción de reconsideración.